DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a motor comprising: a shaft; a rotor coupled to the shaft and including: a rotor core including a plurality of magnets and a plurality of separation spaces, each separation space being located between adjacent magnets among the plurality of magnets; a first can overlapping a first end of the rotor core and a first end of each of the plurality of magnets; and a second can overlapping a second end of the rotor core and a second end of each of the plurality of magnets, the first end of the rotor core being opposite to the second end of the rotor core, and the first end of each of the plurality of magnets being opposite to the second end of each of the plurality of magnets; and a stator disposed outside the rotor, wherein the plurality of magnets are spaced apart in a circumferential direction of the rotor core, wherein the first can comprises a first plate portion, a first protruding portion formed by bending an edge of the first plate portion, and a plurality of first protrusions disposed in at least two different separation spaces of the plurality of separation spaces and spaced apart, wherein the second can comprises a second plate portion, a second protruding portion formed by bending an edge of the second plate portion, and a plurality of second protrusions disposed in at least two different separation spaces of the plurality of 
Claims 2-17 are allowable for their dependency on claim 1.
RE claim 18, the prior-art does not teach a motor comprising: a shaft; a rotor coupled to the shaft and including: a first can; a rotor core having a first end disposed in the first can and including a plurality of magnets and a plurality of separation spaces, each separation space being located between adjacent magnets among the plurality of magnets; a plurality of magnets coupled to the rotor core; and a second can, wherein a second end of the rotor core, separate from the first end of the rotor core, is disposed within the second can; and a stator disposed outside the rotor, wherein the plurality of magnets of the rotor are spaced apart in a circumferential direction of the rotor core, wherein the first can includes a plurality of first protrusions, each first protrusion being disposed in a respective separation space among the plurality of separation spaces, wherein the second can includes a plurality of second protrusions, each second protrusion being disposed in a respective separation space among the plurality of separation spaces separate from the separation spaces of the plurality of first protrusions, and wherein the plurality of first protrusions are spaced in a circumferential direction from the plurality of second protrusions.
Claims 19 and 20 are allowable for their dependency on claim 18.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834